THE THIRTEENTH COURT OF APPEALS

                                    13-13-00659-CV


                                  Fatih Ozcelebi M.D.
                                          v.
 K. V. Chowdary, M.D., Individually and D/B/A Valley Gastroenterology Clinic, P.A. and
                         Valley Gastroenterology Clinic, P.A.


                                   On Appeal from the
                   County Court at Law No. 7 of Hidalgo County, Texas
                             Trial Cause No. CL-29,133-G


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of severance of the trial court should be reversed and

remanded. The Court orders the judgment of severance of the trial court REVERSED

and REMANDED to the trial court for further proceedings consistent with its opinion.

Costs of the appeal are adjudged against appellees.

      We further order this decision certified below for observance.

October 15, 2015